DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application 16/101116 filed on 08/10/2018.  Claims 1-25 are currently pending and have been examined.

Drawings
Figures 7-14 are objected to because they are of insufficient quality that would not allow for infinite reproduction.  The Examiner suggests the Applicant change the drawings to simply black and white and eliminate the greyscale to make the drawings clearer.  Furthermore, it is unclear which drawing on page 179 is Figure 1B or which drawing is 1C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-23 (Group I) are drawn to a computer-implemented method for empaneling primary care providers in a healthcare organization, the method comprising: receiving, by a system of one or more computers and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP, generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP; and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP in a graphical interface on a display of the first client, which is within the four statutory categories (i.e. process).  Claim 24 (Group II) is drawn to one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors of a system, cause the one or more processors to perform operations comprising: receiving, by the system and from a first client, a Claim 25 (Group III) is drawn to a computing system, comprising: one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors of a system, cause the one or more processors to perform operations comprising: receiving, by the system and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based 

Claims 1-23 (Group I) involve abstract steps, outlined in bold of a computer-implemented method for empaneling primary care providers in a healthcare organization, the method comprising: receiving, by a system of one or more computers and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP, generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP; and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP in a graphical interface on a display of the first client.  Claim 24 (Group II) involves abstract steps, outlined in bold, of one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors of a system, cause the one or more processors to perform operations comprising: receiving, by the system and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP, generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP; and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP in a graphical interface on a display of the first client. Claim 25 (Group III) involves abstract steps, outlined in bold, of a computing system, comprising: one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors of a system, cause the one or more processors to perform operations comprising: receiving, by the system and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP, generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP; and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP in a graphical interface on a display of the first client.  These steps are directed to the abstract idea of generating and providing a response to a request for a particular primary care provider (PCP) in a healthcare organization based on analysis of patient data which designate the particular PCP as a stated PCP or weighted PCP for patients.  This abstract idea is covered under the categories outlined in the 2019 PEG of mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) because it involves generating a response to a request based on analysis of data, and certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves providing a response from one entity to a request from another entity.  Accordingly, the claims recite and are directed to an abstract idea.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-23 (Group I), outlined in italics, of a computer-implemented method for empaneling primary care providers in a healthcare organization, the method comprising: receiving, by a system of one or more computers and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP, generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP; and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP in a graphical interface on a display of the first client, in Claim 24 (Group II) of one or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors of a system, cause the one or more processors to perform operations comprising: receiving, by the system and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP, generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP; and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP in a graphical interface on a display of the first client, and in Claim 25 (Group III) of a computing system, comprising: one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors of a system, cause the one or more processors to perform operations comprising: receiving, by the system and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP; searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP, generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP; and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP in a graphical interface on a display of the first client, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving generating and providing a response to a request for a particular primary care provider (PCP) in a healthcare organization based on analysis of patient data which designate the particular PCP as a stated PCP or weighted PCP for patients using generic computer components such as a computer, graphical interface, display, processor, and computer readable media;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a patient panel from a corpus of patient data and sends the patient panel to a first client for display as performed by generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention requires the use of software to tailor patient panel information and provide it to a first client on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to patient panels;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a computer, graphical interface, display, processor, and computer readable media;
Limiting the abstract idea to patient panel data, because limiting application of the abstract idea to patient panel data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes a corpus of patient data to determine a first set of 
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely displays a patient panel.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to patient panel information;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving request, searching data, determining data sets, generating request response, providing response, displaying response) that are abstract activities previously known to the pertinent industry (i.e. patient data searching):

    PNG
    media_image1.png
    835
    702
    media_image1.png
    Greyscale
 



    PNG
    media_image2.png
    863
    654
    media_image2.png
    Greyscale


[0046] Figure 1 depicts an environment 100 of an example patient management

panels for primary care providers. The computing system 106 may be implemented as
one or more computers in one or more locations. In some implementations, the system
106 may be implemented as a single server or a bank of servers locally maintained by a
healthcare provider organization. In other implementations, the system 106 may be
implemented as one or more servers located remotely from the provider organization.
For example, a healthcare provider organization may contract with a software
development organization that operates a cloud-based patient management platform on
system 106. Agents of the provider organization (e.g., user 102) may then access the
cloud-based platform through client devices, e.g., client device 104, over a network 108
such as the Internet or a local area network. For example, a user 102 of the client
device 104 may request patient panel information for one or more primary care
providers over network 108. The computing system 106 may process the request 110
and return a response 112, e.g., a communication that identifies patient panels for the
particular primary care provider(s) specified in the request. The client device 104 may
be any suitable computing device that is part of or capable of communication with the
computing system 106, e.g., a desktop computer, a notebook computer, a smartphone,
a tablet computing device, a "smart" watch, or other forms of wearable or mobile
computing devices.

[0050] Referring back to Figure 1, the computing system 106 can process various
types of data to determine and analyze patient panel information. First, the system 106
may obtain patient information from an electronic medical records database 122. The
database 122 may be of any suitable type such as a relational database, navigational
database, or a post-relational database. As used herein, a database refers to an
organized collection of data stored in a machine-readable storage device, although the
manner of organization may vary in different implementations. The electronic medical
records database 122 may include a set of electronic medical records files (virtual
medical records files) for a set of patients, e.g., a set of patients of a hospital, clinic, or
other healthcare provider organization.

[0054] The environment 100 can further include a panel analysis and scoring
engine 130, a primary care attribution model 132, and a patient risk model 134. Each of
these components 130, 132, and 134 may be implemented as computer programs on
one or more computers, whether together or separately from each other. In some
implementations, as illustrated in Figure 1, components 130, 132, and 134 are separate
from the patient management computing system 106, although the system 106 is
configured to interact with each of the components 130, 132, and 134. For example,
each component 130, 132, and 134 may expose an application programming interface
("API") to the computing system 106 that allows the system 106 to call particular
functions or services implemented by the respective components and obtain a
response. In other implementations, one, two, or all of the components 130, 132, and
134 may be implemented as part of the computing system 106.

[0088] Figure 15 shows an example of a computing device 1500 and a mobile
computing device that can be used to implement the techniques described herein. The
computing device 1500 is intended to represent various forms of digital computers, such
as laptops, desktops, workstations, personal digital assistants, servers, blade servers,

to represent various forms of mobile devices, such as personal digital assistants,
cellular telephones, smart-phones, and other similar computing devices. The
components shown here, their connections and relationships, and their functions, are
meant to be exemplary only, and are not meant to limit implementations of the
inventions described and/or claimed in this document.

[0089] The computing device 1500 includes a processor 1502, a memory 1504, a
storage device 1506, a high-speed interface 1508 connecting to the memory 1504 and
multiple high-speed expansion ports 1510, and a low-speed interface 1512 connecting
to a low-speed expansion port 1514 and the storage device 1506. Each of the
processor 1502, the memory 1504, the storage device 1506, the high-speed interface
1508, the high-speed expansion ports 1510, and the low-speed interface 1512, are
interconnected using various busses, and may be mounted on a common motherboard
or in other manners as appropriate. The processor 1502 can process instructions for
execution within the computing device 1500, including instructions stored in the memory
1504 or on the storage device 1506 to display graphical information for a GU I on an
external input/output device, such as a display 1516 coupled to the high-speed interface
1508. In other implementations, multiple processors and/or multiple buses may be used,
as appropriate, along with multiple memories and types of memory. Also, multiple
computing devices may be connected, with each device providing portions of the
necessary operations (e.g., as a server bank, a group of blade servers, or a multiprocessor
system).

[0090] The memory 1504 stores information within the computing device 1500. In
some implementations, the memory 1504 is a volatile memory unit or units. In some
implementations, the memory 1504 is a non-volatile memory unit or units. The memory
1504 may also be another form of computer-readable medium, such as a magnetic or
optical disk.

[0091] The storage device 1506 is capable of providing mass storage for the
computing device 1500. In some implementations, the storage device 1506 may be or
contain a computer-readable medium, such as a floppy disk device, a hard disk device,
an optical disk device, or a tape device, a flash memory or other similar solid state
memory device, or an array of devices, including devices in a storage area network or
other configurations. The computer program product may also contain instructions that,
when executed, perform one or more methods, such as those described above. The
computer program product can also be tangibly embodied in a computer- or machine readable medium, such as the memory 1504, the storage device 1506, or memory on
the processor 1502.

[0092] The high-speed interface 1508 manages bandwidth-intensive operations
for the computing device 1500, while the low-speed interface 1512 manages lower
bandwidth-intensive operations. Such allocation of functions is exemplary only. In some
implementations, the high-speed interface 1508 is coupled to the memory 1504, the
display 1516 (e.g., through a graphics processor or accelerator), and to the high-speed
expansion ports 1510, which may accept various expansion cards (not shown). In the
implementation, the low-speed interface 1512 is coupled to the storage device 1506 and
the low-speed expansion port 1514. The low-speed expansion port 1514, which may

may be coupled to one or more input/output devices, such as a keyboard, a pointing
device, a scanner, or a networking device such as a switch or router, e.g., through a
network adapter.

[0093] The computing device 1500 may be implemented in a number of different
forms, as shown in the figure. For example, it may be implemented as a standard server
1520, or multiple times in a group of such servers. In addition, it may be implemented in
a personal computer such as a laptop computer 1522. It may also be implemented as
part of a rack server system 1524. Alternatively, components from the computing device
1500 may be combined with other components in a mobile device (not shown), such as
a mobile computing device 1550. Each of such devices may contain one or more of the
computing device 1500 and the mobile computing device 1550, and an entire system
may be made up of multiple computing devices communicating with each other.

[0094] The mobile computing device 1550 includes a processor 1552, a memory
1564, an input/output device such as a display 1554, a communication interface 1566,
and a transceiver 1568, among other components. The mobile computing device 1550
may also be provided with a storage device, such as a micro-drive or other device, to
provide additional storage. Each of the processor 1552, the memory 1564, the display
1554, the communication interface 1566, and the transceiver 1568, are interconnected
using various buses, and several of the components may be mounted on a common
motherboard or in other manners as appropriate.

[0095] The processor 1552 can execute instructions within the mobile computing
device 1550, including instructions stored in the memory 1564. The processor 1552
may be implemented as a chipset of chips that include separate and multiple analog
and digital processors. The processor 1552 may provide, for example, for coordination
of the other components of the mobile computing device 1550, such as control of user
interfaces, applications run by the mobile computing device 1550, and wireless
communication by the mobile computing device 1550.

[0096] The processor 1552 may communicate with a user through a control
interface 1558 and a display interface 1556 coupled to the display 1554. The display
1554 may be, for example, a TFT (Thin-Film-Transistor Liquid Crystal Display) display
or an OLEO (Organic Light Emitting Diode) display, or other appropriate display
technology. The display interface 1556 may comprise appropriate circuitry for driving
the display 1554 to present graphical and other information to a user. The control
interface 1558 may receive commands from a user and convert them for submission to
the processor 1552. In addition, an external interface 1562 may provide communication
with the processor 1552, so as to enable near area communication of the mobile
computing device 1550 with other devices. The external interface 1562 may provide, for
example, for wired communication in some implementations, or for wireless
communication in other implementations, and multiple interfaces may also be used.

[0097] The memory 1564 stores information within the mobile computing device
1550. The memory 1564 can be implemented as one or more of a computer-readable
medium or media, a volatile memory unit or units, or a non-volatile memory unit or units.
An expansion memory 157 4 may also be provided and connected to the mobile

example, a SIMM (Single In Line Memory Module) card interface. The expansion
memory 157 4 may provide extra storage space for the mobile computing device 1550,
or may also store applications or other information for the mobile computing device
1550. Specifically, the expansion memory 157 4 may include instructions to carry out or
supplement the processes described above, and may include secure information also.
Thus, for example, the expansion memory 157 4 may be provide as a security module
for the mobile computing device 1550, and may be programmed with instructions that
permit secure use of the mobile computing device 1550. In addition, secure applications
may be provided via the SIMM cards, along with additional information, such as placing
identifying information on the SIMM card in a non-hackable manner.

[0098] The memory may include, for example, flash memory and/or NVRAM
memory (non-volatile random access memory), as discussed below. The computer
program product contains instructions that, when executed, perform one or more
methods, such as those described above. The computer program product can be a
computer- or machine-readable medium, such as the memory 1564, the expansion
memory 157 4, or memory on the processor 1552. In some implementations, the
computer program product can be received in a propagated signal, for example, over
the transceiver 1568 or the external interface 1562.

[0099] The mobile computing device 1550 may communicate wirelessly through
the communication interface 1566, which may include digital signal processing circuitry
where necessary. The communication interface 1566 may provide for communications
under various modes or protocols, such as GSM voice calls (Global System for Mobile
communications), SMS (Short Message Service), EMS (Enhanced Messaging Service),
or MMS messaging (Multimedia Messaging Service), CDMA (code division multiple
access), TOMA (time division multiple access), PDC (Personal Digital Cellular),
WCDMA (Wideband Code Division Multiple Access), CDMA2000, or GPRS (General
Packet Radio Service), among others. Such communication may occur, for example,
through the transceiver 1568 using a radio-frequency. In addition, short-range
communication may occur, such as using a Bluetooth, WiFi, or other such transceiver
(not shown). In addition, a GPS (Global Positioning System) receiver module 1570 may
provide additional navigation- and location-related wireless data to the mobile
computing device 1550, which may be used as appropriate by applications running on
the mobile computing device 1550.

[0100] The mobile computing device 1550 may also communicate audibly using
an audio codec 1560, which may receive spoken information from a user and convert it
to usable digital information. The audio codec 1560 may likewise generate audible
sound for a user, such as through a speaker, e.g., in a handset of the mobile computing
device 1550. Such sound may include sound from voice telephone calls, may include
recorded sound (e.g., voice messages, music files, etc.) and may also include sound
generated by applications operating on the mobile computing device 1550.

[0101] The mobile computing device 1550 may be implemented in a number of
different forms, as shown in the figure. For example, it may be implemented as a
cellular telephone 1580. It may also be implemented as part of a smart-phone 1582,
personal digital assistant, or other similar mobile device.

[0102] Various implementations of the systems and techniques described here
can be realized in digital electronic circuitry, integrated circuitry, specially designed
ASICs (application specific integrated circuits), computer hardware, firmware, software,
and/or combinations thereof. These various implementations can include
implementation in one or more computer programs that are executable and/or
interpretable on a programmable system including at least one programmable
processor, which may be special or general purpose, coupled to receive data and
instructions from, and to transmit data and instructions to, a storage system, at least
one input device, and at least one output device.

[0103] These computer programs (also known as programs, software, software
applications or code) include machine instructions for a programmable processor, and
can be implemented in a high-level procedural and/or object-oriented programming
language, and/or in assembly/machine language. As used herein, the terms machine
readable medium and computer-readable medium refer to any computer program
product, apparatus and/or device (e.g., magnetic discs, optical disks, memory,
Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data
to a programmable processor, including a machine-readable medium that receives
machine instructions as a machine-readable signal. The term machine-readable signal
refers to any signal used to provide machine instructions and/or data to a programmable
processor.

[0104] To provide for interaction with a user, the systems and techniques
described here can be implemented on a computer having a display device (e.g., a CRT
(cathode ray tube) or LCD (liquid crystal display) monitor) for displaying information to
the user and a keyboard and a pointing device (e.g., a mouse or a trackball) by which
the user can provide input to the computer. Other kinds of devices can be used to
provide for interaction with a user as well; for example, feedback provided to the user
can be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile
feedback); and input from the user can be received in any form, including acoustic,
speech, or tactile input.

[0105] The systems and techniques described here can be implemented in a
computing system that includes a back end component (e.g., as a data server), or that
includes a middleware component (e.g., an application server), or that includes a front
end component (e.g., a client computer having a graphical user interface or a Web
browser through which a user can interact with an implementation of the systems and
techniques described here), or any combination of such back end, middleware, or front
end components. The components of the system can be interconnected by any form or
medium of digital data communication (e.g., a communication network). Examples of
communication networks include a local area network (LAN), a wide area network
(WAN), and the Internet.

[0106] The computing system can include clients and servers. A client and server
are generally remote from each other and typically interact through a communication
network. The relationship of client and server arises by virtue of computer programs
running on the respective computers and having a client-server relationship to each
other.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determines a first set of patients based on a PCP being the stated PCP, and determines a second set of patients based on the quantity of interactions with a PCP vs. other PCPs) and does not impose meaningful limits on the scope of the claims; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives a request from a first client and provides a response to the first client over a network, for example the Internet;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of patient data on a database and/or electronic memory;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of generating and providing a response to a request for a particular primary care provider (PCP) in a healthcare organization based on analysis of patient data which designate the particular PCP as a stated PCP or weighted PCP for patients.

Furthermore, dependent claims 2-23 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as a panel score, using size of panel, scoring on risk profile, invoking process to adjust panel, determining values satisfy threshold ratio or difference, prompt to add patient, determining compensation, determining patient healthcare services utilization, sorting patient list by risk score, determining HCC score for patients, determining risk score on demographics and social determinants, using selected risk model to determine risk score, using age of patient, adding and subtracting patients from lists, generating an alert, determining amount of interaction time vs. total amount of time, using computer to communicate over network, include computer in system, transmitting document to client, formatting XML document, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-25 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 12, 13, 18, 24, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over “Calculating Primary Care Panel Size”, Kivlahan, Coleen, MD, MSPH, et al., University of California Center for Health Quality and Innovation, 01/2017 in view of “Accuro Active Patient Panel”, YouTube Video, 06/29/2017 (hereinafter referred to as “Accuro”).

With regards to claim 1, Kivlahan teaches a computer-implemented method for empaneling primary care providers in a healthcare organization (see at least “Introduction” section, page 2, empaneling patients into a primary care clinician’s panel; ¶ 2, page 19, “using sophisticated “big data” computational approaches to mine EHR data”), the method comprising: …searching, by the system, a corpus of patient data that identifies a plurality of patients of the healthcare organization to determine a first set of patients for which the particular PCP is designated as a stated PCP for the patient, wherein the first set of patients form a stated patient panel for the particular PCP (see at least “What is empanelment?” section, page 3, “technology has increased our ability to care for panels of patients, with electronic health records (EHR) able to identify a provider’s panel size and composition over time”; “Addendum #1: Case Study of the Over-empaneled PCP” section, page 17, running report through EHR to determine panel size for particular doctors; “Conceptual approach” section, page 6, attribution to a specific PCP involves patient who has only seen one provider in the past year is assigned to that specific provider); searching, by the system, the corpus of patient data to determine a second set of patients for which the particular PCP is designated as a weighted PCP for the patient, wherein, for each patient in the second set of patients, the particular PCP is designated as the weighted PCP for the patient based on a quantity of interactions between the patient and the particular PCP during a past time interval with respect to quantities of interactions between the patient and other PCPs during the past time interval, wherein the second set of patients form a weighted patient panel for the particular PCP (see at least “What is empanelment?” section, page 3, “technology has increased our ability to care for panels of patients, with electronic health records (EHR) able to identify a provider’s panel size and composition over time”; “Addendum #1: Case Study of the Over-empaneled PCP” section, page 17, running report through EHR to determine panel size for particular doctors; “Conceptual approach” section, page , generating, by the system, a response to the request for primary care information for the particular PCP, the response characterizing information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP (see at least table 8, each PCP has patient count listed); and providing the response to the first client to cause presentation of the information about the at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP (see at least table 8, each PCP has patient count listed) 

Kivlahan does not explicitly recite …receiving, by a system of one or more computers and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; … in a graphical interface on a display of the first client.  Accuro teaches …receiving, by a system of one or more computers and from a first client, a request for primary care panel information for a particular primary care provider (PCP) in the healthcare organization; … in a graphical interface on a display of the first client (see below screen shots from YouTube video of receiving a query for a doctor patient panel and displaying the patient panel on a graphical interface on a display).  

    PNG
    media_image3.png
    540
    712
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    540
    712
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    540
    712
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    540
    712
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    540
    712
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    540
    712
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel query and display method of Accuro with the primary care physician panel sizing of Kivlahan with the motivation of easily distinguishing each provider’s patient panel.

Claims 24 and 25 recite similar limitations and are rejected for the same reasons.

With regards to claim 2, Kivlahan teaches the method of claim 1, further comprising determining, by the system, a first panel score that is based on one or more characteristics of the stated patient panel for the particular PCP (see at least table 8).

With regards to claim 3, Kivlahan teaches the method of claim 2, wherein the one or more characteristics of the stated patient panel from which the first panel score is determined include a size of the stated patient panel (see at least table 8).

With regards to claim 4, Kivlahan teaches the method of claim 2, wherein the one or more characteristics of the stated patient panel from which the first panel score is determined include a risk profile of the stated patient panel, wherein the risk profile indicates an amount of healthcare services that are estimated to be consumed by patients in the stated patient panel (see at least “Introduction” section, page 12, adjust size of attributed panel to account for variation across panels in patient factors such as age, gender, and morbidities that affect workload of PCPs; “Introduction” section, page 13, tables 7-8, points assigned to encounter types, workload points added for a particular physician’s patient count using the EHR as a source of data on these activities for each patient, workload points/patient, and workload index indicate amount of healthcare services estimated to be consumed by patients in particular physician’s panel).

With regards to claim 9, Kivlahan teaches the method of claim 2, wherein a level of compensation for the particular PCP is determined based at least in part on the first panel score for the stated patient panel (see at least “Steps for the Under-empaneled PCP”, “5. Use the practice compensation plan to incentivize optimal panel size”, page 16, “Compensation plans can emphasize practice goals such as achieving a targeted right-size panel size in a defined period of time. Physician compensation models can also provide options for PCPs who prefer a lower panel size to receive less compensation, and assure that PCPs who meet or exceed expected panel size are appropriately compensated”).

With regards to claim 10, Kivlahan teaches the method of claim 1, further comprising determining, for each patient in at least a subset of the plurality of patients of the healthcare organization, a risk score that indicates an amount of healthcare services that are estimated to be consumed by patients in the stated patient panel (see at least “Introduction” section, page 13, tables 7-8, .

With regards to claim 12, Kivlahan teaches the method of claim 10, wherein determining the risk score for a given patient in the at least the subset of the plurality of patients comprises determining a hierarchical condition category (HCC) score for the given patient (see at least “Introduction” section, page 12, “Patient demographic information like age, sex, payer, and language preference certainly affects patient complexity. Centers for Medicare and Medicaid Services use the Hierarchical Condition Category (HCC) for Medicare and the Chronic Illness & Disability Payment System (CDPS) + Medicaid Rx MRx for Medicaid populations to risk adjust patient populations. The HCC uses age, sex and diagnoses generated from claims data to predict a patient’s health care utilization and related costs”).

With regards to claim 13, Kivlahan teaches the method of claim 10, wherein the risk score for a given patient in the at least the subset of the plurality of patients is determined based at least on two or more of demographic information for the given patient, health information for the given patient, and social determinant information for the given patient (see at least “Introduction” section, page 12, “Patient demographic information like age, sex, payer, and language preference certainly affects patient complexity. Centers for Medicare and Medicaid Services use the Hierarchical Condition Category (HCC) for Medicare and the Chronic Illness & Disability Payment System (CDPS) + Medicaid Rx MRx for Medicaid populations to risk adjust patient populations. The HCC uses age, sex and diagnoses generated from claims data to predict a patient’s health care utilization and related costs”).

With regards to claim 18, Kivlahan teaches the method of claim 1, further comprising determining a value that indicates an amount of time that the particular PCP spends interacting with patients on the stated patient panel for the particular PCP (see at least “2. Time-based method”, page 10, “The right-sized panel calculation was based on the work hours per year for a PCP (measured from .

Claims 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Calculating Primary Care Panel Size”, Kivlahan, Coleen, MD, MSPH, et al., University of California Center for Health Quality and Innovation, 01/2017 in view of “Accuro Active Patient Panel”, YouTube Video, 06/29/2017 (hereinafter referred to as “Accuro”) in further view of Safety Net Medical Home Initiative. Empanelment: Establishing Patient-Provider Relationships. May 2013. http://www. safetynetmedicalhome.org/sites/default/files/Executive-Summary-Empanelment.pdf (hereinafter referred to as “Safety”)

With regards to claim 5, Kivlahan fails to teach the method of claim 1, further comprising determining, by the system, a second panel score that is based on one or more characteristics of the weighted patent panel for the particular PCP.  Safety teaches the method of claim 1, further comprising determining, by the system, a second panel score that is based on one or more characteristics of the weighted patent panel for the particular PCP (see at least “Ongoing Monitoring and Adjustment, table 6, page 22, continuity percentage for each provider based off of percentage of patients seeing PCP vs. patients assigned to PCP).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the continuity of care percentages of Safety with the primary care physician panel sizing of Kivlahan with the motivation of ensuring a high degree of continuity (Safety, last paragraph, page 22).

With regards to claim 6, Safety teaches the method of claim 5, further comprising: identifying that a value that is based on the first panel score for the stated patient panel and the second panel score for the weighted patient panel satisfies one or more criteria (see at least “Ongoing Monitoring and Adjustment, table 6, page 22, continuity percentage for some providers below average continuity); and in response to identifying that the value that is based on the first panel score for the stated patient panel and the second panel score for the weighted patient panel satisfies the one or more criteria, invoking a process to adjust the stated patient panel for the particular PCP (see at least “Ongoing Monitoring and Adjustment, page 22, continuity trends are evaluated at the provider level and interventions applied as appropriate to ensure a high degree of continuity). It would have been obvious to one of ordinary skill in the art at the time of invention to include the continuity of care percentages of Safety with the primary care physician panel sizing of Kivlahan with the motivation of ensuring a high degree of continuity (Safety, last paragraph, page 22).

With regards to claim 7, Safety teaches the method of claim 6, wherein the value that is based on the first panel score for the stated patient panel and the second panel score for the weighted patient panel is a ratio or a difference of the first panel score and the second panel score (see at least “Ongoing Monitoring and Adjustment, table 6, page 22, continuity percentage for each provider based off of percentage of patients seeing PCP vs. patients assigned to PCP), wherein the one or more criteria is a threshold ratio or a threshold difference, respectively (see at least “Ongoing Monitoring and Adjustment, table 6, page 22, continuity percentage for each provider above or below average continuity percentage).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the continuity of care percentages of Safety with the primary care physician panel sizing of Kivlahan with the motivation of ensuring a high degree of continuity (Safety, last paragraph, page 22).

With regards to claim 8, Kivlahan teaches the method of claim 6, wherein invoking the process to adjust the stated patient panel for the particular PCP comprises prompting the particular PCP to add a patient from the weighted patient panel to the stated patient panel (see at least “Steps for the Under-empaneled PCP”, “3. Promote absorption of patients from over-empaneled collegues”, page 16, “the under-empaneled PCP can assume responsibility for selected patients of over-empaneled clinicians”).

With regards to claim 19, Kivlahan fails to teach the method of claim 18, further comprising: determining a second value that indicates a total amount of time allotted to the particular PCP for interacting with patients; and determining a third value that indicates a ratio of the value that indicates the amount of time that the particular PCP spends interacting with patients on the stated patient panel for the particular PCP and the second value that indicates a total amount of time allotted to the particular PCP for interacting with patients. Safety teaches the method of claim 18, further comprising: determining a second value that indicates a total amount of time allotted to the particular PCP for interacting with patients (see at least Table 6, page 22, “B-Total # Visits Last Month”); and determining a third value that indicates a ratio of the value that indicates the amount of time that the particular PCP spends interacting with patients on the stated patient panel for the particular PCP and the second value that indicates a total amount of time allotted to the particular PCP for interacting with patients (see at least Table 6, page 22, “E-Continuity Percentage (C/B)”.  It would have been obvious to one of ordinary skill in the art at the time of invention to include the continuity of care percentages of Safety with the primary care physician panel sizing of Kivlahan with the motivation of ensuring a high degree of continuity (Safety, last paragraph, page 22).

Claims 11, 14, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over “Calculating Primary Care Panel Size”, Kivlahan, Coleen, MD, MSPH, et al., University of California Center for Health Quality and Innovation, 01/2017 in view of “Accuro Active Patient Panel”, YouTube Video, 06/29/2017 (hereinafter referred to as “Accuro”) in further view of Amarasignham, et al. (US 2015/0213225 A1).

With regards to claim 11, Accuro teaches the method of claim 10, wherein generating the response to the request for primary care information for the particular PCP comprises generating a report that lists patients in at least one of the stated patient panel or the weighted patient panel…


    PNG
    media_image8.png
    540
    712
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel query and display method of Accuro with the primary care physician panel sizing of Kivlahan with the motivation of easily distinguishing each provider’s patient panel.

The combination of Kivlahan/Accuro does not explicitly teach …wherein the listed patients in the report are sorted based at least in part on the risk scores for the listed patients.  Anarasingham teaches …wherein the listed patients in the report are sorted based at least in part on the risk scores for the listed patients (see at least paragraph 0062).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient risk score of Anarasingham with the primary care physician panel sizing of Kivlahan with the motivation of timely identification of disease and appropriate engagement of patients and families required to offer patients 

With regards to claim 14, Kivlahan teaches the method of claim 10, further comprising, for each patient in the at least the subset of the plurality of patients of the healthcare organization: identifying a set of one or more characteristics for the patient (see at least “Introduction” section, page 12, “One of the main methods to adjust the size of the attributed panel size is by patient characteristics. Patient demographic information like age, sex, payer, and language preference certainly affects patient complexity. Centers for Medicare and Medicaid Services use the Hierarchical Condition Category (HCC) for Medicare and the Chronic Illness & Disability Payment System (CDPS) + Medicaid Rx MRx for Medicaid populations to risk adjust patient populations. The HCC uses age, sex and diagnoses generated from claims data to predict a patient’s health care utilization and related costs”). 

Kivlahan does not explicitly teach …and selecting, from a plurality of possible risk models, a particular risk model to apply to the patient; and determining the risk score for the patient using the selected particular risk model.  Anarasingham teaches …and selecting, from a plurality of possible risk models, a particular risk model to apply to the patient (see at least paragraph 0061); and determining the risk score for the patient using the selected particular risk model (see at least paragraph 0062).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient risk score of Anarasingham with the primary care physician panel sizing of Kivlahan with the motivation of timely identification of disease and appropriate engagement of patients and families required to offer patients appropriate care and treatment in order to avoid the progression of existing disease as well as the occurrence of a new adverse event (Anarasingham, paragraph 0011).

With regards to claim 15, Kivlahan teaches the method of claim 14, wherein the set of one or more characteristics for the patient comprises at least one of age of the patient or a social determinant of the patient (see at least “Introduction” section, page 12, “One of the main methods to adjust the size of the attributed panel size is by patient characteristics. Patient demographic information like age, sex, payer, and language preference certainly affects patient complexity. Centers for Medicare and Medicaid Services use the Hierarchical Condition Category (HCC) for Medicare and the Chronic Illness & Disability Payment System (CDPS) + Medicaid Rx MRx for Medicaid populations to risk adjust patient populations. The HCC uses age, sex and diagnoses generated from claims data to predict a patient’s health care utilization and related costs”).

Claims 16, 17, and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over “Calculating Primary Care Panel Size”, Kivlahan, Coleen, MD, MSPH, et al., University of California Center for Health Quality and Innovation, 01/2017 in view of “Accuro Active Patient Panel”, YouTube Video, 06/29/2017 (hereinafter referred to as “Accuro”) in further view of Roy, et al. (US 2014/0164009 A1).

With regards to claim 16, Kivlahan fails to teach the method of claim 1, further comprising: identifying a first patient as a result of the first patient being on the stated patient panel for the particular PCP but not being on the weighted patient panel for the particular PCP; identifying a second PCP for which the first patient is on a weighted patient panel for the second PCP; prompting the second PCP to add the first patient to a stated patient panel for the second PCP; prompting the particular PCP to transfer the first patient to the stated patient panel for the second PCP; and in response to (i) receiving an indication that the second PCP approves adding the first patient to the stated patient panel for the second PCP and (ii) receiving an indication that the particular PCP approves transferring the first patient to the stated patient panel for the second PCP, removing the first patient from the stated patient panel for the particular PCP and adding the first patient to the stated patient panel for the second PCP.  Roy teaches the method of claim 1, further comprising: identifying a first patient as a result of the first patient being on the stated patient panel for the particular PCP but not being on the weighted patient panel for the particular PCP (see at least paragraph 0017, patient on panel of physician); identifying a second PCP for which the first patient is on a weighted patient panel for the second PCP (see at least paragraph 0020, patient is implicitly attested to panel of physician based on frequency of encounters); prompting the second PCP to add the first patient to a stated patient panel for the second PCP (see figure 4 (30)); prompting the particular PCP to transfer the first patient to the stated patient panel for the second PCP (see at least paragraph 0018, transferring physician uses user interface to indicate intent to transfer patient); and in response to (i) receiving an indication that the second PCP approves adding the first patient to the stated patient panel for the second PCP and (ii) receiving an indication that the particular PCP approves transferring the first patient to the stated patient panel for the second PCP, removing the first patient from the stated patient panel for the particular PCP and adding the first patient to the stated patient panel for the second PCP (see at least paragraph 0018).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel transfer method of Roy with the primary care physician panel sizing of Kivlahan with the motivation of accurately reflecting PCP patient panels (Roy, paragraphs 0002-0003).

With regards to claim 17, Roy teaches the method of claim 16, wherein prompting the second PCP to add the first patient to the stated patient panel comprises generating an alert for the second PCP that is accessible via a graphical interface of a patient empanelment dashboard, email, or a Short Message Service (SMS) message (see at least figure 4).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel transfer method of Roy with the primary care physician panel sizing of Kivlahan with the motivation of accurately reflecting PCP patient panels (Roy, paragraphs 0002-0003).

With regards to claim 20, Kivlahan/Accuro fails to teach the method of claim 1, wherein the first client is a computing device that communicates with the system over a network.  Roy teaches the method of claim 1, wherein the first client is a computing device that communicates with the system over a network (see at least figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel transfer method of Roy with the primary care 

With regards to claim 21, Kivlahan/Accuro fails to teach the method of claim 1, wherein the first client is included among the one or more computers of the system.  Roy teaches the method of claim 1, wherein the first client is included among the one or more computers of the system (see at least figure 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel transfer method of Roy with the primary care physician panel sizing of Kivlahan with the motivation of accurately reflecting PCP patient panels (Roy, paragraphs 0002-0003).

With regards to claim 22, Accuro teaches the method of claim 1, wherein generating the response to the request for primary care information for the particular PCP comprises formatting an electronic document that includes the information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP…   


    PNG
    media_image8.png
    540
    712
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel query and display method of Accuro with the primary care physician panel sizing of Kivlahan with the motivation of easily distinguishing each provider’s patient panel.

The combination of Kivlahan/Accuro does not explicitly teach …wherein providing the response to the first client comprises transmitting the formatted electronic document to the first client.  Roy teaches …wherein providing the response to the first client comprises transmitting the formatted electronic document to the first client (see at least figures 1-2, paragraph 0015).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over “Calculating Primary Care Panel Size”, Kivlahan, Coleen, MD, MSPH, et al., University of California Center for Health Quality .

With regards to claim 23, Kivlahan fails to teach the method of claim 1, wherein generating the response to the request for primary care information for the particular PCP comprises generating an extensible markup language (XML) document that includes the information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP, wherein the first client is configured to format a second document for presentation in the graphical interface using the information from the XML document.  Marble teaches the method of claim 1, wherein generating the response to the request for primary care information for the particular PCP comprises generating an extensible markup language (XML) document that includes the information about at least one of the stated patient panel for the particular PCP or the weighted patient panel for the particular PCP (see at least paragraph 0064, data repository receives core measures in xml database model), wherein the first client is configured to format a second document for presentation in the graphical interface using the information from the XML document (see at least paragraph 0067, patient panel is generated in standard output formats including text-delimited, pdf, and html).  It would have been obvious to one of ordinary skill in the art at the time of invention to include the patient panel formatting method of Marble with the primary care physician panel sizing of Kivlahan with the motivation of accuracy and timeliness of data collection (Marble, paragraph 0004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Katwala (US 2018/0046764 A1) which discloses displaying a patient panel with an overview of each patient.

Duke, et al. (US 2016/0300033 A1) which discloses sorting patients in a panel by risk score.

“Panel Size: How Many Patients Can One Doctor Manage?”, Mark Murray, MD, MPA, Mike Davies, MD, Barbara Boushon, RN Fam Pract Manag. 2007 Apr;14(4):44-51, which discloses how to determine a patient panel that a doctor can effectively care for to better manage their workload.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626